                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

PATRICK LOTO, ET AL.,                        §
     PLAINTIFFS,                             §
                                             §
V.                                           §         CASE NO. 3:18-cv-2644-M-BK
                                             §
PINGORA LOAN SERVICING, LLC,                 §
     DEFENDANTS.                             §

 ORDER ACCEPTING FINDINGS CONCLUSIONS AND RECOMMENDATIONS OF THE
                 UNITED STATES MAGISTRATE JUDGE
       United States Magistrate Judge Renée Harris Toliver made Findings, Conclusions and a

Recommendation in this case. No objections were filed. The Court reviewed the proposed

Findings, Conclusions and Recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint and Brief in

Support, Doc. 6, is GRANTED IN PART, and Plaintiffs’ Quiet Title and Texas Fair Debt

Collection Act claims are DISMISSED WITH PREJUDICE, leaving only Plaintiff’s breach of

contract claim pending.

       SO ORDERED this 11th day of July, 2019.
